

EXHIBIT 10.1



AMENDMENT TO
WESBANCO BANK, INC.
SALARY CONTINUATION AGREEMENT




THIS AMENDMENT TO THE WESBANCO BANK, INC. SALARY CONTINUATION AGREEMENT by and
between WesBanco Bank, Inc. a state chartered commercial bank located in
Wheeling, West Virginia (the "Company") and ___________ (the "Executive")
initially effective April 14, 2000 is made and entered into as of the ___ day of
July, 2005.


WHEREAS, the Company and the Executive are parties to the Salary Continuation
Agreement that provides, among other things, that, before the happening of a
Change in Control, if the Executive ceases to be an employee by reason of Early
Termination or Retirement prior to the Executive’s Normal Retirement Date, the
Executive would receive a monthly benefit commencing at age 65 and payable for
10 years in the amount determined with reference to the number of years that
have passed after April 14, 2000 and the column on Schedule A labeled "Early
Termination/Retirement Benefit payable at Age 65" or, if such Early Termination
or Retirement prior to Normal Retirement Age should occur after a Change in
Control, the Executive would receive a monthly benefit commencing at his age 65
in the amount determined with reference to the column on Schedule A labeled
"Change in Control Annual Benefit Payable at Age 65";


WHEREAS, the parties recognize that to the extent the amount payable in
connection with a Change in Control is greater than the amount payable without
regard to a Change in Control, that amount must be taken into account for
purposes of Section 280G of the Internal Revenue Code of 1986, as amended; and


WHEREAS, the parties intend by this Amendment to eliminate the increase in the
amount payable upon an Early Termination or retirement prior to Normal
Retirement Age.


NOW, THEREFORE, in consideration of the premises and intending to be legally
bound hereby, the parties agree as follows:


1. Defined Terms. Initially capitalized words used herein and not otherwise
defined shall have the meaning ascribed thereto in the Salary Continuation
Agreement.


2. Section 2.4 Deleted in its Entirety. The parties agree that Section 2.4 is
deleted from the Salary Continuation Agreement in its entirety. The amount
payable to the Executive upon an Early Termination or Retirement prior to his
Normal Retirement Age shall be the amount determined under Section 2.2 by
reference to the number of years that have then passed since April 14, 2000 and
the column headed "Early Termination/Retirement Annual Benefit Payable at Age
65" on Schedule A whether such Early Termination or Retirement prior to Normal
Retirement Age occurs before or after a Change in Control.


3. Change to Schedule A. The column headed "Change of Control Annual Benefit
Payable at Age 65" is deleted in its entirety from Schedule A.


4. References to Change in Control. All references to Change in Control,
including the definition at Section 1.1 of the Salary Continuation Agreement are
inoperative from and after the effective date of this Amendment.


5. Company Acknowledgement. The Company acknowledges that the effect of this
amendment under the Executive’s existing Employment Agreement could be to
increase the amount of cash payment payable to the Executive following a change
in Control as defined in his Employment Agreement.


6. Effectiveness of Salary Continuation Agreement. Except as changed in this
Amendment, the Salary Continuation Agreement remains in full force and effect in
accordance with its terms.


IN ORDER TO cause this Amendment to the Salary Continuation Agreement to be
effective, the parties have caused its execution as of the dates indicated.




WESBANCO BANK, INC.
ATTEST


____________________________        By: ______________________________


Title: _____________________________


Date: _____________________________




EXECUTIVE
WITNESS:


_____________________________      _________________________________
 




Date: ____________________________